Exhibit 10.1

FORM OF

SUBSCRIPTION AGREEMENT

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into this
17th day of September, 2020, by and among Pivotal Investment Corporation II., a
Delaware corporation (the “Company”), and the entity named on the signature page
hereto (“Subscriber”). Capitalized terms used herein and not otherwise defined
shall have the meaning ascribed to them in the Merger Agreement (as defined
below).

RECITALS

WHEREAS, the Company, substantially concurrently with the execution of this
Subscription Agreement, shall enter into an Agreement and Plan of Reorganization
(as it may be amended or supplemented from time to time, the “Merger
Agreement”), by and among the PIC II Merger Sub Corp., a Delaware corporation
and wholly owned subsidiary of the Company (“Merger Sub”) and XL Hybrids, Inc.,
a Delaware corporation (“XL Hybrids”), in substantially the form previously
provided to Subscriber;

WHEREAS, in connection with the transactions contemplated by the Merger
Agreement (collectively, the “Transactions”), Subscriber desires to subscribe
for and purchase from the Company in a private placement transaction that number
of shares of Class A common stock, par value $0.0001 per share, of the Company
(the “Shares”) set forth on the signature page hereto (the “Acquired Shares”)
for a Subscription Amount of $10.00 per share (the “Per Share Subscription
Amount”), and for the aggregate Subscription Amount set forth on the signature
page hereto (the “Subscription Amount”), and the Company desires to issue and
sell to Subscriber the Acquired Shares in consideration for the payment of the
Subscription Amount by or on behalf of Subscriber to the Company on or prior to
the Subscription Closing (as defined below); and

WHEREAS, in connection with the Transactions, certain other “accredited
investors” (as defined in Rule 501 under the Securities Act), have entered into
separate subscription agreements with the Company (the “Other Subscription
Agreements”), pursuant to which such investors have, together with Subscriber
pursuant to this Subscription Agreement, agreed to purchase on the Merger
Closing (as defined below) an aggregate of 15,000,000 Shares at the Per Share
Subscription Amount.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

1. Subscription. Pursuant to the terms and subject to the conditions set forth
herein, Subscriber hereby agrees to subscribe for and purchase from the Company,
and the Company hereby agrees to issue and sell to Subscriber, upon the payment
of the Subscription Amount, the Acquired Shares (such subscription and issuance,
the “Subscription”).

2. Subscription Closing.

(a) The closing of the Subscription contemplated hereby (the “Subscription
Closing”) is intended to occur substantially concurrently with the closing of
the Merger (the “Merger Closing”), and is contingent upon the occurrence of the
Merger Closing. Not less than three (3) Business Days prior to the scheduled
date of the Merger Closing (the “Merger Closing Date”), the Company shall
provide written notice to Subscriber (as it may be revised in accordance with
this Section 2(a), the “Closing Notice”) of such scheduled Merger Closing Date;
provided, that the Company may delay from time to time the scheduled Merger
Closing Date until the Outside Date (as defined in the Merger Agreement)
following the original scheduled Merger Closing Date identified in the Closing
Notice, or such Merger Closing Date as it may be delayed, by written notice to
Subscriber if it provides Subscriber with notice of the revised Merger Closing
Date (a “Revised Closing Notice”) setting forth the revised scheduled Merger
Closing Date no later than twenty-four (24) hours prior to the then-scheduled
Merger Closing Date; provided further that, in the event the revised scheduled
Merger Closing Date set forth in the Revised Closing Notice is a date that is
more than five (5) Business Days after the then scheduled Merger Closing Date,
any Subscription Amount paid by Subscriber that is held in escrow shall be
returned to Subscriber within two (2)



--------------------------------------------------------------------------------

Business Days of the date the Company provides the Revised Closing Notice to the
Subscriber. For the avoidance of doubt, the return of any Subscription Amount in
connection with a delay in the scheduled Closing Date shall not relieve
Subscriber of its obligations to pay the Subscription Amount on the date set
forth in a Revised Closing Notice and to otherwise comply with the terms and
conditions of this Agreement. Subscriber shall deliver to the Company at least
two (2) Business Days prior to the then-scheduled Merger Closing Date identified
in the Closing Notice (including any Revised Closing Notice) (unless a later
time is otherwise agreed by the Company), to be held in escrow until the
Subscription Closing, the Subscription Amount for the Acquired Shares by wire
transfer of U.S. dollars in immediately available funds to the account specified
by the Company in the Closing Notice (including any Revised Closing Notice).
Such funds shall be held on behalf of Subscriber until the Subscription Closing
in an escrow account by an escrow agent selected by the Company prior to the
date hereof. On the Merger Closing Date, the Company shall deliver to Subscriber
(i) the Acquired Shares in book-entry form, free and clear of any liens or other
restrictions whatsoever (other than those arising under state or federal
securities laws or as set forth herein), in the name of Subscriber (or its
nominee in accordance with its delivery instructions) or to a custodian
designated by Subscriber, as applicable, with each register and book-entry for
the Shares containing a notation and each certificate, if any, evidencing the
Shares shall be stamped or otherwise imprinted with a legend, in substantially
the form set forth on Exhibit A hereto, and (ii) a copy of the records of the
Company’s transfer agent (the “Transfer Agent”) showing Subscriber (or such
nominee or custodian) as the owner of the Acquired Shares on and as of such
date. If the Merger Closing does not occur on the same day as the Subscription
Closing, the Company shall promptly (but not later than one (1) Business Day
after the Subscription Closing (or two (2) Business Days after the Subscription
Closing if the Company reasonably believes the Merger Closing will occur within
two (2) Business Days after the Merger Closing Date identified in the Closing
Notice (including any Revised Closing Notice))) return the Subscription Amount
to Subscriber by wire transfer of U.S. dollars in immediately available funds to
the account specified by Subscriber, and any book-entries shall be deemed
repurchased and cancelled; provided, that the return of the funds shall not
terminate this Subscription Agreement or otherwise relieve any party of any of
its obligations hereunder (including Subscriber’s obligation to purchase the
Acquired Shares at the Subscription Closing).

(b) Conditions to Closing of the Company. The Company’s obligations to sell and
issue the Shares at the Subscription Closing are subject to the fulfillment or
(to the extent permitted by applicable law) written waiver, on or prior to the
Merger Closing Date, of each of the following conditions:

(i) Representations and Warranties Correct. The representations and warranties
made by Subscriber in Section 4 hereof shall be true and correct in all material
respects when made (other than representations and warranties that are qualified
as to materiality or Subscriber Material Adverse Effect (as defined below),
which representations and warranties shall be true and correct in all respects)
and shall be true and correct in all material respects on and as of the
Subscription Closing (unless they specifically speak as of another date in which
case they shall be true and correct in all material respects as of such date)
(other than representations and warranties that are qualified as to materiality
or Subscriber Material Adverse Effect, which representations and warranties
shall be true and correct in all respects), with the same force and effect as if
they had been made on and as of said date, but in each case without giving
effect to consummation of the Transactions.

(ii) Closing of the Transactions. The Transactions set forth in the Merger
Agreement shall have been or will be consummated substantially concurrently with
the Subscription Closing.

(iii) Legality. There shall not be in force any order, judgment, injunction,
decree, writ, stipulation, determination or award, in each case, entered by or
with any Governmental Entity, statute, rule or regulation enjoining or
prohibiting the consummation of the Subscription.

(c) Conditions to Closing of Subscriber. Subscriber’s obligation to purchase the
Acquired Shares at the Subscription Closing is subject to the fulfillment or (to
the extent permitted by applicable law) written waiver, on or prior to the
Merger Closing Date, of each of the following conditions:

(i) Representations and Warranties Correct. The representations and warranties
made by the Company in Section 3 hereof shall be true and correct in all
material respects (other than representations and warranties that are qualified
as to materiality or Company Material Adverse Effect (as defined below), which
representations and warranties shall be true and correct in all respects) on and
as of the Subscription Closing (unless they specifically speak as of another
date in which case they shall be true and correct in all material respects as of
such date) with the same force and effect as if they had been made on and as of
said date, but in each

 

2



--------------------------------------------------------------------------------

case without giving effect to consummation of the Transactions; provided, that
in the event this condition would otherwise fail to be satisfied as a result of
a breach of one or more of the representations and warranties of the Company
contained in this Subscription Agreement and the facts underlying such breach
would also cause a condition to the Company’s obligations under the Merger
Agreement to fail to be satisfied, this condition shall nevertheless be deemed
satisfied in the event the Company waives such condition with respect to such
breach under the Merger Agreement.

(ii) Closing of the Transactions. The Transactions set forth in the Merger
Agreement shall have been or will be consummated substantially concurrently with
the Subscription Closing.

(iii) No Amendment to the Merger Agreement. There shall have been no amendment,
waiver or modification to the Merger Agreement that would reasonably be expected
to materially and adversely affect the economic benefits that the Subscriber
would reasonably expect to receive under this Subscription Agreement.

(iv) Legality. There shall not be in force any order, judgment, injunction,
decree, writ, stipulation, determination or award, in each case, entered by or
with any Governmental Entity, statute, rule or regulation enjoining or
prohibiting the consummation of the Subscription.

(d) At the Subscription Closing, the parties hereto shall make reasonable
efforts to execute and deliver such additional documents and take such
additional actions as the parties reasonably may deem to be necessary in order
to consummate the Subscription as contemplated by this Subscription Agreement.

3. Company Representations and Warranties. The Company represents and warrants
to the Subscriber that:

(a) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware. Subject to
obtaining all required approvals necessary in connection with the performance of
the Merger Agreement and the consummation of the Transactions (collectively,
“Required Approvals”), the Company has all corporate power and authority to own,
lease and operate its properties and conduct its business as presently conducted
and to enter into, deliver and perform its obligations under this Subscription
Agreement.

(b) As of the Merger Closing, the Acquired Shares will be duly authorized by the
Company and, when issued and delivered to Subscriber against full payment for
the Acquired Shares in accordance with the terms of this Subscription Agreement
and registered with the Transfer Agent, the Acquired Shares will be validly
issued, fully paid and non-assessable and will not have been issued in violation
of or subject to any preemptive or similar rights created under the Company’s
Charter Documents (as defined in the Merger Agreement) or under the Delaware
General Corporation Law.

(c) This Subscription Agreement has been duly authorized, executed and delivered
by the Company and, assuming that this Subscription Agreement constitutes the
valid and binding agreement of Subscriber, is the valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except as may be limited or otherwise affected bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity.

(d) As of the date of this Subscription Agreement, the authorized capital stock
of the Company consists of (i) 75,000,000 Shares, of which 23,000,000 shares are
issued and outstanding, (ii) 10,000,000 shares of the Company’s Class B common
stock, par value $0.0001 per share, of which 5,750,000 shares are issued and
outstanding, and (iii) 1,000,000 shares of the Company’s preferred stock, par
value $0.0001 per share (“Preferred Shares”), none of which are issued and
outstanding. As of the date of this Subscription Agreement, the Company has
11,900,000 warrants outstanding, each of which entitles to the holder thereof to
purchase one Share.

(e) Subject to obtaining the Required Approvals, the execution, delivery and
performance by the Company of this Subscription Agreement (including compliance
by the Company with all of the provisions hereof), and the issuance and sale by
the Company of the Acquired Shares, will not conflict with or result in a breach
or violation of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any of the property or assets of the Company pursuant to the

 

3



--------------------------------------------------------------------------------

terms of (i) any indenture, mortgage, deed of trust, loan agreement, lease,
license or other agreement or instrument to which the Company is a party or by
which the Company is bound or to which any of the property or assets of the
Company is subject, which would be reasonably likely to have, individually or in
the aggregate, a Material Adverse Effect on the Company (“Company Material
Adverse Effect”) or materially affect the validity of the Acquired Shares or the
legal authority of the Company to comply in all material respects with the
Company’s obligations under this Subscription Agreement; (ii) the Company’s
Charter Documents; or (iii) any statute or any judgment, order, rule or
regulation of any court or governmental agency or body, domestic or foreign,
having jurisdiction over the Company or any of its properties that would be
reasonably likely to have, individually or in the aggregate, a Company Material
Adverse Effect or materially affect the validity of the Acquired Shares or the
legal authority of the Company to comply in all material respects with the
Company’s obligations under this Subscription Agreement.

(f) The Company is not in default or violation (and no event has occurred which,
with notice or the lapse of time or both, would constitute a default or
violation) of any term, condition or provision of (i) the Company Charter
Documents, (ii) any loan or credit agreement, note, bond, mortgage, indenture,
lease or other agreement, permit, franchise or license to which the Company is
now a party or by which the Company’s properties or assets are bound or
(iii) any statute or any judgment, order, rule or regulation of any court or
governmental agency or body, domestic or foreign, having jurisdiction over the
Company or any of its properties, except, in the case of clauses (ii) and (iii),
for defaults or violations that have not had and would not be reasonably likely
to have, individually or in the aggregate, a Company Material Adverse Effect.

(g) Other than as set forth in the Merger Agreement, there are no securities or
instruments issued by or to which the Company is a party containing
anti-dilution or similar provisions that will be triggered by the issuance of
(i) the Acquired Shares or (ii) the shares to be issued pursuant to any Other
Subscription Agreement that have not been or will not be validly waived on or
prior to the Merger Closing; provided, that any such holders will waive any such
anti-dilution or similar provisions in connection with the Transactions.

(h) The Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority, self-regulatory
organization or other person in connection with the execution, delivery and
performance by the Company of this Subscription Agreement (including, without
limitation, the issuance of the Acquired Shares), other than (i) filings with
the Securities and Exchange Commission (the “Commission”), (ii) filings required
by applicable state securities laws, (iii) filings required in accordance with
Section 9(p) of this Subscription Agreement; (iv) filings required by the NYSE,
including with respect to obtaining stockholder approval; and (v) the failure of
which to obtain would not be reasonably likely to have, individually or in the
aggregate, a Company Material Adverse Effect.

(i) The Company has not received any written communication from a governmental
entity that alleges that the Company is not in compliance with or is in default
or violation of any applicable law, except where such non-compliance, default or
violation would not be reasonably likely to have, individually or in the
aggregate, a Company Material Adverse Effect.

(j) There is no suit, action, proceeding or investigation pending or, to the
knowledge of the Company, threatened against the Company by the NYSE or the
Commission, respectively, to prohibit or terminate the listing of the Shares on
the NYSE or to deregister the Shares under the Exchange Act. The Company has
taken no action that is designed to terminate the registration of the Shares
under the Exchange Act.

(k) Assuming the accuracy of Subscriber’s representations and warranties set
forth in Section 4 of this Subscription Agreement, no registration under the
Securities Act is required for the offer and sale of the Acquired Shares by the
Company to Subscriber.

(l) Neither the Company nor anyone acting on its behalf has offered the Shares
or any similar securities for sale to, or solicited any offer to buy any of the
same from, or otherwise approached or negotiated in respect thereof with, any
person other than Subscriber and other accredited investors (as defined in Rule
501 of Regulation D of the Securities Act), each of which has been offered
Shares at a private sale for investment.

(m) None of the Company nor any of its Affiliates has offered Shares or any
similar securities during the six months prior to the date hereof to anyone,
other than in connection with the Transactions, as set forth in the Merger
Agreement, to Subscriber and other investors in connection with the Other
Subscription Agreements. Other than the foregoing, the Company has no intention
to offer Shares or any similar security during the twelve (12) months from the
date hereof other than in connection with the Transactions, including as
referenced in Section 5.15 (Lock-Up Agreements) of the Merger Agreement and the
Lock-Up Agreements.

 

4



--------------------------------------------------------------------------------

(n) Neither the Company nor any person acting on its behalf has offered or sold
the Acquired Shares by any form of general solicitation or general advertising,
including, but not limited to, the following: (1) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media or broadcast over television or radio; (2) any website posting or widely
distributed email; or (3) any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising.

(o) A copy of each form, report, statement, schedule, prospectus, proxy,
registration statement and other document, if any, filed by the Company with the
Commission since its initial registration of the Shares under the Exchange Act
(the “SEC Documents”) is available to Subscriber via the Commission’s EDGAR
system. None of the SEC Documents contained, when filed or, if amended, as of
the date of such amendment with respect to those disclosures that are amended,
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
Company has timely filed each report, statement, schedule, prospectus, and
registration statement, as applicable, that the Company was required to file
with the Commission since its initial registration of the Shares under the
Exchange Act. There are no material outstanding or unresolved comments in
comment letters from the Commission with respect to any of the SEC Documents.

(p) Except for such matters as have not had and would not be reasonably likely
to have, individually or in the aggregate, a Company Material Adverse Effect,
there is no (i) Governmental Action/Filing (as defined in the Merger Agreement)
by or before any Governmental Entity (as defined in the Merger Agreement)
pending, or, to the knowledge of the Company, threatened against the Company or
(ii) judgment, decree, injunction, ruling or order of any Governmental Entity or
arbitrator outstanding against the Company.

(q) Other than the Agent (as defined below), the Company has not dealt with any
broker, finder, commission agent, placement agent or arranger in connection with
the sale of the Acquired Shares, and the Company is not under any obligation to
pay any broker’s fee or commission in connection with the sale of the Acquired
Shares other than to the Agent. Neither the Company nor any of its Affiliates
nor any other person acting on its behalf (other than its officers acting in
such capacity) has solicited offers for, or offered or sold, the Acquired Shares
other than through the Agent.

(r) Other than the Other Subscription Agreements, the Company has not entered
into any side letter or similar agreement with any subscriber in connection with
such subscriber’s direct or indirect investment in the Company or with or any
other investor, and such Other Subscription Agreements have not been amended in
any material respect following the date of this Subscription Agreement and
reflect the same Per Share Subscription Amount and terms with respect to the
purchase of the Acquired Shares that are no more favorable to such subscriber
thereunder than the terms of this Subscription Agreement, except, in each case,
for agreements with the Agent (as defined below), and certain of their
respective affiliates and related persons.

4. Subscriber Representations and Warranties. Subscriber represents and warrants
that:

(a) Subscriber has been duly organized, formed or incorporated, as the case may
be, and is validly existing in good standing under the laws of its jurisdiction
of organization, formation or incorporation, as the case may be, with all
requisite power and authority to enter into, deliver and perform its obligations
under this Subscription Agreement, and (ii) this Subscription Agreement has been
duly authorized, executed and delivered by Subscriber.

(b) Assuming that this Subscription Agreement constitutes the valid and binding
agreement of the Company, this Subscription Agreement is the valid and binding
obligation of Subscriber, enforceable against Subscriber in accordance with its
terms, except as may be limited or otherwise affected bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity.

(c) The execution, delivery and performance by Subscriber of this Subscription
Agreement and the consummation of the transactions contemplated herein will not
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any of the property or assets
of Subscriber or, to the best of Subscriber’s knowledge, any of its
subsidiaries, if applicable, pursuant to the terms of (i) any indenture,
mortgage, deed of trust, loan

 

5



--------------------------------------------------------------------------------

agreement, lease, license or other agreement or instrument to which Subscriber
or, if applicable, any of its subsidiaries is a party or by which Subscriber or,
if applicable, any of its subsidiaries is bound or to which any of the property
or assets of Subscriber or, if applicable, any of its subsidiaries is subject,
which would be reasonably likely to have, individually or in the aggregate, a
material adverse effect on the business, properties or financial condition of
Subscriber, or, if applicable, the stockholders’ equity or results of operations
of Subscriber or, if applicable, any of its subsidiaries, taken as a whole (a
“Subscriber Material Adverse Effect”), or materially affect the legal authority
of Subscriber to comply in all material respects with Subscriber’s obligations
under this Subscription Agreement, (ii) the organizational documents of
Subscriber if Subscriber is not a natural person, or (iii) any statute or any
judgment, order, rule or regulation of any court or governmental agency or body,
domestic or foreign, having jurisdiction over Subscriber or, if applicable, any
of its subsidiaries or any of their respective properties that would be
reasonably likely to have, individually or in the aggregate, a Subscriber
Material Adverse Effect or materially affect the legal authority of Subscriber
to comply in all material respects with Subscriber’s obligations under this
Subscription Agreement.

(d) Subscriber is “qualified institutional buyer” (as defined in Rule 144A under
the Securities Act) or an institutional “accredited investor” as defined within
the meaning of Rule 501 of the Securities Act), in each case, satisfying the
applicable requirements set forth on Schedule A. Subscriber represents that it
is purchasing the Acquired Shares for its own account (and not for the account
of others) or for one or more separate accounts maintained by it as a fiduciary
or agent for the benefit of one or more other accredited investors and not with
a view to the distribution thereof in violation of the securities laws;
provided, that the disposition of Subscriber’s property shall at all times be
within Subscriber’s control. Subscriber understands that the Acquired Shares
have not been registered under the Securities Act and may not be resold,
transferred, pledged or otherwise disposed of by the Subscriber absent an
effective registration statement under the Securities Act, except if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the resale of the Acquired Shares other than
as provided for in Section 5 below. Subscriber further represents and warrants
that it will not sell, transfer, pledge or otherwise dispose of the Acquired
Shares or any interest therein except in a registered transaction or in a
transaction exempt from or not subject to the registration requirements of the
Securities Act and except in accordance with the terms and conditions of this
Subscription Agreement.

(e) The purchase of Acquired Shares by Subscriber has not been solicited by or
through anyone other than the Company or the Agent.

(f) Subscriber acknowledges that the Acquired Shares will not be eligible for
resale pursuant to Rule 144A promulgated under the Securities Act. Subscriber
understands and agrees that the Acquired Shares will be subject to transfer
restrictions as set forth on Exhibit A to this Subscription Agreement, unless
and until such transfer restrictions have been removed in accordance with
Section 5 of this Subscription Agreement and, as a result of these transfer
restrictions, Subscriber may not be able to readily resell the Acquired Shares
and may be required to bear the financial risk of an investment in the Acquired
Shares for an indefinite period of time. Subscriber understands that it has been
advised to consult legal counsel prior to making any offer, resale, pledge or
transfer of any of the Acquired Shares.

(g) Subscriber understands and agrees that Subscriber is purchasing the Acquired
Shares directly from the Company. Subscriber further acknowledges that there
have been no representations, warranties, covenants and agreements made to
Subscriber by the Company or any of its officers, directors or representatives,
expressly or by implication, other than those representations, warranties,
covenants and agreements made by the Company in this Subscription Agreement.

(h) In making its decision to purchase the Acquired Shares, Subscriber
represents that it has relied solely upon independent investigation made by
Subscriber. Subscriber acknowledges and agrees that Subscriber has received such
information as Subscriber deems necessary in order to make an investment
decision with respect to the Acquired Shares, including with respect to the
Company, XL Hybrids and the Transactions. Subscriber represents and warrants
that Subscriber and Subscriber’s professional advisor(s), if any, were given the
opportunity to ask questions and receive answers concerning the terms and
conditions of the Subscription and to obtain any additional information which
the Company possessed or could acquire without unreasonable effort or expense.
Subscriber acknowledges and agrees that it has not relied on the Agent or any of
the Agent’s Affiliates with respect to its decision to purchase the Acquired
Shares. Subscriber further acknowledges that the information provided to
Subscriber is preliminary and subject to change, and that any changes to such
information, including, without limitation, any changes based on updated
information or changes in terms of the Transactions, shall in no way affect the
Subscriber’s obligation to purchase the Shares hereunder.

 

6



--------------------------------------------------------------------------------

(i) Subscriber became aware of the offering of the Acquired Shares solely by
means of direct contact between Subscriber and the Company or by means of
contact from BTIG, LLC or PJT Partners LP, each acting as a placement agent for
the Company (the “Agent”), and the Acquired Shares were offered to Subscriber
solely by direct contact between Subscriber and the Company or by contact
between Subscriber and the Agent. Subscriber did not become aware of this
offering of the Acquired Shares, nor were the Acquired Shares offered to
Subscriber, by any other means. Subscriber acknowledges that the Company
represents and warrants that the Acquired Shares (i) were not offered by any
form of general solicitation or general advertising and (ii) are not being
offered in a manner involving a public offering under, or in a distribution in
violation of, the Securities Act, or any state securities laws.

(j) Subscriber acknowledges that it is aware that there are substantial risks
incident to the purchase and ownership of the Acquired Shares. Subscriber has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of an investment in the Acquired Shares, and
Subscriber has sought such accounting, legal and tax advice as Subscriber has
considered necessary to make an informed investment decision.

(k) Alone, or together with any professional advisor(s), Subscriber represents
and acknowledges that Subscriber has adequately analyzed and fully considered
the risks of an investment in the Acquired Shares and determined that the
Acquired Shares are a suitable investment for Subscriber and that Subscriber is
able at this time and in the foreseeable future to bear the economic risk of a
total loss of Subscriber’s investment in the Company. Subscriber acknowledges
specifically that a possibility of total loss exists.

(l) Subscriber understands and agrees that no federal or state agency has passed
upon or endorsed the merits of the offering of the Acquired Shares or made any
findings or determination as to the fairness of this investment.

(m) Subscriber represents and warrants that neither Subscriber nor, in the case
Subscriber is not a natural person, any of its officers, directors, managers,
managing members, general partners or any other individual acting in a similar
capacity or carrying out a similar function, is (i) a person or entity named on
the Specially Designated Nationals and Blocked Persons List, the Foreign
Sanctions Evaders List, the Sectoral Sanctions Identification List, or any other
similar list of sanctioned persons administered by the U.S. Treasury
Department’s Office of Foreign Assets Control, or any similar list of sanctioned
persons administered by the European Union or any individual European Union
member state, including the United Kingdom (collectively, “Sanctions Lists”);
(ii) directly or indirectly owned or controlled by, or acting on behalf of, one
or more persons on a Sanctions List; (iii) organized, incorporated, established,
located, resident or born in, or a citizen, national, or the government,
including any political subdivision, agency, or instrumentality thereof, of,
Cuba, Iran, North Korea, Syria, Venezuela, the Crimea region of Ukraine, or any
other country or territory embargoed or subject to substantial trade
restrictions by the United States, the European Union or any individual European
Union member state, including the United Kingdom; (iv) a Designated National as
defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515; or (v) a
non-U.S. shell bank or providing banking services indirectly to a non-U.S. shell
bank (collectively, a “Prohibited Investor”). Subscriber represents that if it
is a financial institution subject to the Bank Secrecy Act (31 U.S.C.
Section 5311 et seq.) (the “BSA”), as amended by the USA PATRIOT Act of 2001
(the “PATRIOT Act”), and its implementing regulations (collectively, the
“BSA/PATRIOT Act”), that Subscriber maintains policies and procedures reasonably
designed to comply with applicable obligations under the BSA/PATRIOT Act.
Subscriber also represents that it maintains policies and procedures reasonably
designed to ensure compliance with sanctions administered by the United States,
the European Union, or any individual European Union member state, including the
United Kingdom, if applicable. Subscriber further represents that the funds held
by Subscriber and used to purchase the Acquired Shares were legally derived and
were not obtained, directly or indirectly, from a Prohibited Investor.

(n) If Subscriber is or is acting on behalf of (i) an employee benefit plan that
is subject to Title I of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), (ii) a plan, an individual retirement account or other
arrangement that is subject to Section 4975 of the Internal Revenue Code of
1986, as amended (the “Code”), (iii) an entity whose underlying assets are
considered to include “plan assets” of any such plan, account or arrangement
described in clauses (i) and (ii) (each, an “ERISA Plan”), or (iv) an employee
benefit plan that is a governmental plan (as defined in Section 3(32) of ERISA),
a church plan (as defined in Section 3(33)

 

7



--------------------------------------------------------------------------------

of ERISA), a non-U.S. plan (as described in Section 4(b)(4) of ERISA) or other
plan that is not subject to the foregoing clauses (i), (ii) or (iii) but may be
subject to provisions under any other federal, state, local, non-U.S. or other
laws or regulations that are similar to such provisions of ERISA or the Code
(collectively, “Similar Laws”, and together with ERISA Plans, “Plans”), then
Subscriber represents and warrants that (A) neither the Company nor any of its
Affiliates (the “Transaction Parties”) has provided investment advice or has
otherwise acted as the Plan’s fiduciary, with respect to its decision to acquire
and hold the Acquired Shares, and none of the Transaction Parties is or shall at
any time be the Plan’s fiduciary with respect to any decision in connection with
Subscriber’s investment in the Acquired Shares; (B) the decision to invest in
the Acquired Shares has been made at the recommendation or direction of a
fiduciary (for purposes of ERISA and/or Section 4975 of the Code, or any
applicable Similar Law) with respect to Subscriber’s investment in the Acquired
Shares who is independent of the Transaction Parties; and (C) its purchase of
the Acquired Shares will not result is non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code, or any applicable Similar Law.

(o) Subscriber is not currently (and at all times through the Subscription
Closing will refrain from being or becoming) a member of a “group” (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any
successor provision), including any group acting for the purpose of acquiring,
holding or disposing of equity securities of the Company (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act).

(p) No foreign person (as defined in 31 C.F.R. Part 800.224) in which the
national or subnational governments of a single foreign state have a substantial
interest (as defined in 31 C.F.R. Part 800.244) will acquire a substantial
interest in the Company as a result of the purchase and sale of Acquired Shares
hereunder such that a declaration to the Committee on Foreign Investment in the
United States (CFIUS) would be mandatory under 31 C.F.R. Part 800.401, and no
foreign person will have control (as defined in 31 C.F.R. Part 800.208) over the
Company from and after the Subscription Closing as a result of the purchase and
sale of Acquired Shares hereunder.

(q) If Subscriber will purchase 20% of the Company’s securities, Subscriber
represents that no disqualifying event described in Rule 506(d)(1)(i)-(viii)
under the Securities Act (a “Disqualification Event”) is applicable to
Subscriber or any of its Rule 506(d) Related Parties (as defined below), except,
if applicable, for a Disqualification Event as to which Rule 506(d)(2)(ii) or
(iii) or (d)(3) is applicable. Subscriber hereby agrees that it shall notify the
Company promptly in writing in the event a Disqualification Event becomes
applicable to Subscriber or any of its Rule 506(d) Related Parties, except, if
applicable, for a Disqualification Event as to which Rule 506(d)(2)(ii) or
(iii) or (d)(3) is applicable. For purposes of this Section 2.1.18, “Rule 506(d)
Related Party” shall mean a person or entity that is a beneficial owner of
Subscriber’s securities for purposes of Rule 506(d) under the Securities Act.

(r) At the Subscription Closing, Subscriber will have sufficient funds to pay
the Subscription Amount pursuant to Section 2(a) of this Subscription Agreement.

5. Registration Rights.

(a) Shelf Registration Statement. The Company agrees that, as soon as reasonably
practicable within thirty (30) calendar days, but no later than forty-five
(45) calendar days following the Merger Closing Date (the “Filing Date”), the
Company will file with the Commission (at the Company’s sole cost and expense) a
registration statement registering the resale of the Acquired Shares and the
Shares to be acquired by investors pursuant to the Other Subscription Agreements
(the “Registration Statement”), and the Company shall use its commercially
reasonable efforts to have the Registration Statement declared effective as soon
as reasonably practicable after the filing thereof, but no later than the
earlier of (i) the 60th calendar day following the Filing Date (or the 90th
calendar day if the Commission notifies the Company (orally or in writing) that
it will “review” the Registration Statement) and (ii) the 10th Business Day
after the date the Company is notified (orally or in writing) by the Commission
that the Registration Statement will not be “reviewed” or will not be subject to
further review (such earlier date, the “Effectiveness Date”); provided, however,
that (i) if the Commission is closed for operations due to a government
shutdown, the Effectiveness Date shall be extended by the same amount of days
that the Commission remains closed for operations and (ii) if the Subscriber
fails to provide the Company with any information requested by the Company that
is required to be provided in such Registration Statement with respect to the
Subscriber, then, for purposes of this Section, the Filing Date or Effectiveness
Date, as applicable, shall be extended two (2) Business Days following the date
of receipt by the Company of such requested and required information from the
Subscriber; provided, further, that the Company’s obligations to include the
Acquired Shares in the Registration Statement are contingent upon Subscriber
furnishing in writing to the Company such information

 

8



--------------------------------------------------------------------------------

regarding Subscriber, the securities of the Company held by Subscriber and the
intended method of disposition of the Acquired Shares as shall be reasonably
requested by the Company to effect the registration of the resale of the
Acquired Shares, and Subscriber shall execute such documents in connection with
such registration as the Company may reasonably request that are customary of a
selling stockholder in similar situations, including providing that the Company
shall be entitled to postpone and suspend the effectiveness or use of the
Registration Statement in accordance with Section 5(c). In no event shall the
Subscriber be identified as a statutory underwriter in the Registration
Statement unless requested by the Commission.    Notwithstanding the foregoing,
if the Commission prevents the Company from including any or all of the Acquired
Shares proposed to be registered for resale under the Registration Statement due
to limitations on the use of Rule 415 of the Securities Act for the resale of
the Acquired Shares by the applicable shareholders or otherwise, (i) such
Registration Statement shall register for resale such number of Acquired Shares
which is equal to the maximum number of Acquired Shares as is permitted by the
Commission and (ii) the number of Acquired Shares to be registered for each
selling shareholder named in the Registration Statement shall be reduced pro
rata among all such selling shareholders. Following the Effectiveness Date, if
the transfer restrictions as set forth on Exhibit A to this Subscription
Agreement are no longer required by the Securities Act or any applicable state
securities laws, upon request of Subscriber, the Company shall use its
commercially reasonable efforts to cooperate with Subscriber to have such
transfer restrictions removed, including providing authorization to the Transfer
Agent.

(b) Registration Cooperation. At its expense the Company shall:

(i) keep the applicable Registration Statement or any subsequent shelf
registration statement free of any material misstatements or omissions;

(ii) advise Subscriber within two (2) Business Days:

(1) when a Registration Statement or any amendment thereto has been filed with
the Commission and when such Registration Statement or any post-effective
amendment thereto has become effective;

(2) of any request by the Commission for amendments or supplements to any
Registration Statement or the prospectus included therein or for additional
information;

(3) of the issuance by the Commission of any stop order suspending the
effectiveness of any Registration Statement or the initiation of any proceedings
for such purpose;

(4) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Acquired Shares included therein for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

(5) subject to the provisions in this Subscription Agreement, of the occurrence
of any event that requires the making of any changes in any Registration
Statement or prospectus so that, as of such date, the statements therein are not
misleading and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading.

Notwithstanding anything to the contrary set forth herein, the Company shall
not, when so advising Subscriber of such events, provide Subscriber with any
material, nonpublic information regarding the Company other than to the extent
that providing notice to Subscriber of the occurrence of the events listed in
(1) through (5) above constitutes material, nonpublic information regarding the
Company;

(iii) use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement as soon as
reasonably practicable;

 

9



--------------------------------------------------------------------------------

(iv) upon the occurrence of any event contemplated in Section 5(b)(ii)(5),
except for such times as the Company is permitted hereunder to suspend, and has
suspended, the use of a prospectus forming part of a Registration Statement, the
Company shall use its commercially reasonable efforts to as soon as reasonably
practicable prepare a post-effective amendment to such Registration Statement or
a supplement to the related prospectus, or file any other required document so
that, as thereafter delivered to purchasers of the Acquired Shares included
therein, such prospectus will not include any untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

(v) use its commercially reasonable efforts to cause all Acquired Shares to be
listed on each national securities exchange (within the meaning of the Exchange
Act), if any, on which the Shares issued by the Company have been listed;

(vi) use its commercially reasonable efforts to take all other steps necessary
to effect the registration of the Acquired Shares as required hereby; and

(vii) use its commercially reasonable efforts to allow Subscriber to review
disclosure regarding Subscriber in the Registration Statement.

(c) Suspension Event. Notwithstanding anything to the contrary in this
Subscription Agreement, the Company shall be entitled to delay or postpone the
filing or effectiveness of the Registration Statement and any other registration
statement referred to in this Section 5, and from time to time to require
Subscriber not to sell under the Registration Statement or such other
registration statement, as applicable, or to suspend the effectiveness thereof,
if the negotiation or consummation of a transaction by the Company or its
subsidiaries is pending or an event has occurred, which negotiation,
consummation or event the Company reasonably believes, upon the advice of legal
counsel, would require additional disclosure by the Company in the Registration
Statement of material information that the Company has a bona fide business
purpose for keeping confidential and the non-disclosure of which in the
Registration Statement would be expected, in the reasonable determination of the
Company’s board of directors, upon the advice of legal counsel, to cause the
Registration Statement or such other registration statement, as applicable, to
fail to comply with applicable disclosure requirements (each such circumstance,
a “Suspension Event”); provided, however, that the Company may not delay or
suspend a particular registration statement on more than two (2) occasions, for
more than sixty (60) consecutive calendar days, or more than ninety (90) total
calendar days, in each case during any twelve-month period. Upon receipt of any
written notice from the Company of the happening of any Suspension Event during
the period that the Registration Statement or such other registration statement,
as applicable, is effective or if as a result of a Suspension Event the
Registration Statement or such other registration statement or related
prospectus contains any untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein (in the case of a prospectus, in the light of the
circumstances under which they were made) not misleading, Subscriber agrees that
(i) it will immediately discontinue offers and sales of the Acquired Shares
under the Registration Statement or such other registration statement
(excluding, for the avoidance of doubt, sales conducted pursuant to Rule 144)
until Subscriber receives copies of a supplemental or amended prospectus (which
the Company agrees to promptly prepare) that corrects the misstatement(s) or
omission(s) referred to above and receives notice that any post-effective
amendment has become effective or unless otherwise notified by the Company that
it may resume such offers and sales, and (ii) it will maintain the
confidentiality of any information included in such written notice delivered by
the Company unless otherwise required by law or subpoena. If so directed by the
Company, Subscriber will deliver to the Company or, in Subscriber’s sole
discretion destroy, all copies of the prospectus covering the Acquired Shares in
Subscriber’s possession; provided, however, that this obligation to deliver or
destroy all copies of the prospectus covering the Acquired Shares shall not
apply (i) to the extent Subscriber is required to retain a copy of such
prospectus (a) in order to comply with applicable legal, regulatory,
self-regulatory or professional requirements or (b) in accordance with a bona
fide pre-existing document retention policy or (ii) to copies stored
electronically on archival servers as a result of automatic data back-up.

(d) Opt-Out Notice. Subscriber may deliver written notice (including via email
in accordance with Section 9(l) of this Subscription Agreement) (an “Opt-Out
Notice”) to the Company requesting that Subscriber not receive notices from the
Company otherwise required by this Section 5; provided, however, that Subscriber
may later revoke any such Opt-Out Notice in writing. Following receipt of an
Opt-Out Notice from Subscriber (unless subsequently revoked), (i) the Company
shall not deliver any such notices to Subscriber and Subscriber shall no

 

10



--------------------------------------------------------------------------------

longer be entitled to the rights associated with any such notice and (ii) each
time prior to Subscriber’s intended use of an effective registration statement,
Subscriber will notify the Company in writing at least two (2) Business Days in
advance of such intended use, and if a notice of a Suspension Event was
previously delivered (or would have been delivered but for the provisions of
this Section 5(d)) and the related suspension period remains in effect, the
Company will so notify Subscriber, within one (1) Business Day of Subscriber’s
notification to the Company, by delivering to Subscriber a copy of such notice
of Suspension Event that would have been provided, and thereafter will provide
Subscriber with the related notice of the conclusion of such Suspension Event
immediately upon its availability, and Subscriber shall comply with any
restrictions on using such Registration Statement during such Suspension Event.

(e) Subscriber Indemnification. The Company agrees to indemnify and hold
Subscriber, each person, if any, who controls Subscriber within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act, and
each affiliate of Subscriber within the meaning of Rule 405 under the Securities
Act, and each broker, placement agent or sales agent to or through which
Subscriber effects or executes the resale of any Acquired Shares (collectively,
the “Subscriber Indemnified Parties”), harmless against any and all losses,
claims, damages and liabilities (including, without limitation, any legal or
other expenses reasonably incurred in connection with defending or investigating
any such action or claim) incurred by Subscriber directly that are caused by any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement or any other registration statement which covers
Registrable Securities (as defined below) of Subscriber (including, in each
case, the prospectus contained therein) or any amendment thereof (including the
prospectus contained therein) or caused by any omission or alleged omission to
state therein a material fact necessary in order to make the statements therein
(in the case of a prospectus, in the light of the circumstances under which they
were made), not misleading, except insofar as the same are caused by or
contained in any information or affidavit so furnished in writing to the Company
by Subscriber expressly for use therein. For purposes of this Section,
“Registrable Security” shall mean any of the Acquired Shares until the earliest
to occur of: (A) a registration statement with respect to the sale of any such
Acquired Shares shall have become effective under the Securities Act and such
securities shall have been sold, transferred, disposed of or exchanged in
accordance with such registration statement; (B) any such Acquired Shares shall
have ceased to be outstanding; (C) any such Acquired Shares have been sold
without registration pursuant to Rule 144 (or any successor rule promulgated
thereafter by the Commission); and (D) any such Acquired Shares have been sold
to, or through, a broker, dealer or underwriter in a public distribution or
other public securities transaction.

(f) Company Indemnification. Subscriber agrees to, severally and not jointly
with any other accredited investor that is a party to the Other Subscription
Agreements, indemnify and hold harmless the Company, its directors, officers,
agents and each person, if any, who controls the Company within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act, and
each affiliate of the Company within the meaning of Rule 405 under the
Securities Act, and each underwriter pursuant to the applicable underwriting
agreement with such underwriter, and each broker, placement agent or sales agent
to or through which Subscriber effects or executes the resale of any Acquired
Shares (collectively, the “Company Indemnified Parties”), harmless against any
and all losses, claims, damages and liabilities (including, without limitation,
any legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) incurred by the Company directly that
are caused by any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement or any other registration statement
which covers Registrable Securities of Subscriber (including, in each case, the
prospectus contained therein) or any amendment thereof (including the prospectus
contained therein) or caused by any omission or alleged omission to state
therein of a material fact necessary in order to make the statements therein (in
the case of a prospectus, in light of the circumstances under which they were
made), not misleading, insofar as the same are caused by or contained in any
information or affidavit so furnished in writing to the Company by Subscriber
expressly for use therein. In no event shall the liability of any Subscriber be
greater in amount than the dollar amount of the net proceeds received by such
Subscriber upon the sale of the Acquired Shares giving rise to such
indemnification obligation.

6. Termination. This Subscription Agreement shall terminate and be void and of
no further force and effect, and all rights and obligations of the parties
hereunder shall terminate without any further liability on the part of any party
in respect thereof, upon the earliest to occur of (a) such date and time as the
Merger Agreement is terminated in accordance with its terms, (b) upon the mutual
written agreement of each of the parties hereto to terminate this Subscription
Agreement, (c) if any of the conditions to the Subscription Closing set forth in
Section 2 of this Subscription Agreement are not satisfied on or prior to the
Subscription Closing and, as a result thereof, the transactions contemplated by
this Subscription Agreement are not consummated at the Subscription Closing and
(d)

 

11



--------------------------------------------------------------------------------

March 16, 2021, provided, that nothing herein will relieve any party from
liability for any willful breach hereof prior to the time of termination, and
each party will be entitled to any remedies at law or in equity to recover
losses, liabilities or damages arising from such breach. The Company shall
promptly notify Subscriber of (i) the termination of the Merger Agreement (other
than such a termination as a result of the Merger Closing thereunder) and
(ii) any amendment to the Merger Agreement.

7. Trust Fund Waiver. Subscriber acknowledges that the Company is a blank check
company with the powers and privileges to effect a merger, share exchange, asset
acquisition, share purchase, reorganization or similar business combination
involving the Company and one or more businesses. Subscriber further
acknowledges that the Company established a Trust Fund for the benefit of the
Company, as set forth in Section 3.24 (Trust Fund) of the Merger Agreement, to
hold substantially all of the Company’s assets consisting of the cash proceeds
of the Company’s initial public offering and private placements of its
securities, and substantially all of those proceeds have been deposited in the
Trust Fund for the benefit of the Company, its public stockholders and the
underwriters of the Company’s initial public offering. For and in consideration
of the Company entering into this Subscription Agreement, the receipt and
sufficiency of which are hereby acknowledged, Subscriber, on behalf of itself
and its Affiliates and representatives, hereby irrevocably waives any and all
right, title and interest, or any claim of any kind they have or may have in the
future as a result of, or arising out of, this Subscription Agreement, in or to
any monies held in the Trust Fund, and agrees not to seek recourse or make or
bring any action, suit, claim or other proceeding against the Trust Fund as a
result of, or arising out of, this Subscription Agreement, the transactions
contemplated hereby or the Acquired Shares, regardless of whether such claim
arises based on contract, tort, equity or any other theory of legal liability.
Subscriber acknowledges and agrees that it shall not have any redemption rights
with respect to the Acquired Shares pursuant to the Company’s organizational
documents in connection with the Transactions or any other business combination,
any subsequent liquidation of the Trust Fund or the Company or otherwise. In the
event Subscriber has any claim against the Company as a result of, or arising
out of, this Subscription Agreement, the transactions contemplated hereby or the
Acquired Shares, it shall pursue such claim solely against the Company and its
assets outside the Trust Fund and not against the Trust Fund or any monies or
other assets in the Trust Fund; provided, however, that nothing in this Section
shall be deemed to limit Subscriber’s right, title, interest or claim to the
Trust Fund by virtue of Subscriber’s record or beneficial ownership of Shares of
the Company acquired by any means other than pursuant to this Subscription
Agreement.

8. Company’s Covenants. With a view to making available to Subscriber the
benefits of Rule 144 promulgated under the Securities Act or any other similar
rule or regulation of the Commission that may at any time permit Subscriber to
sell securities of the Company to the public without registration, the Company
agrees, until the Acquired Shares are sold by Subscriber, to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144;

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act so long as
the Company remains subject to such requirements and the filing of such reports
and other documents is required for the applicable provisions of Rule 144;

(c) in connection with any resale of the Acquired Shares by Subscriber pursuant
to Rule 144, if the transfer restrictions as set forth on Exhibit A to this
Subscription Agreement are no longer required by the Securities Act or any
applicable state securities laws, upon request of Subscriber, the Company shall
use its commercially reasonable efforts to cooperate with Subscriber to have
such transfer restrictions removed, including providing authorization to the
Transfer Agent.

9. Miscellaneous.

(a) Subscriber acknowledges that the Company and the Agent and the Company
acknowledges that Subscriber, will rely on the acknowledgments, understandings,
agreements, representations and warranties contained in this Subscription
Agreement. Prior to the Subscription Closing, Subscriber and the Company agree
to promptly notify the other party if it becomes aware that any of the
acknowledgments, understandings, agreements, representations and warranties set
forth herein are no longer accurate in all material respects.

 

12



--------------------------------------------------------------------------------

(b) Each of the Company and Subscriber is entitled to rely upon this
Subscription Agreement and is irrevocably authorized to produce this
Subscription Agreement or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby. Disclosure of Subscriber’s name shall be subject to the
notice provisions set forth in Section 9(l) of this Subscription Agreement.

(c) Neither this Subscription Agreement nor any rights that may accrue to
Subscriber hereunder may be transferred or assigned (other than the transfer and
assignment of (i) the Acquired Shares acquired hereunder, if any, subsequent to
Subscriber’s purchase of such Acquired Shares at the Subscription Closing and in
accordance with Subscriber’s representations and warranties herein; (ii) any or
all of Subscriber’s rights and obligations under this Subscription Agreement to
its Affiliates, subject to, if such transfer or assignment is prior to the
Subscription Closing, such Affiliates executing a subscription agreement in
substantially the same form as this Subscription Agreement, including with
respect to the Subscription Amount and other terms and conditions; and
(iii) after the Subscription Closing, the Subscriber’s rights pursuant to
Section 8 and Section 9 of this Subscription Agreement to any purchaser of the
Acquired Shares that receives the Acquired Shares without the removal of the
transfer restrictions set forth on Exhibit A of this Subscription Agreement).
Neither this Subscription Agreement nor any rights that may accrue to the
Company hereunder may be transferred or assigned by the Company without the
prior written consent of the Subscriber.

(d) All the agreements, representations and warranties made by each party hereto
in this Subscription Agreement shall survive the Subscription Closing.

(e) The Company or the Agent may request from Subscriber such additional
information as may be reasonably necessary to evaluate the eligibility of
Subscriber to acquire the Acquired Shares and to comply with the Company’s
registration obligations under Section 5 hereof, and Subscriber shall take
commercially reasonable efforts to provide such information as may be reasonably
requested, to the extent readily available and to the extent consistent with its
internal policies and procedures.

(f) This Subscription Agreement may not be modified, waived or terminated except
by an instrument in writing, signed by the party against whom enforcement of
such modification, waiver, or termination is sought.

(g) This Subscription Agreement and the documents and instruments and other
agreements among the parties as contemplated by or referred to herein, including
the Schedules and Exhibits hereto, constitutes the entire agreement between the
parties with respect to the subject matter hereof, and supersedes all prior
agreements and understandings, both written and oral, between the parties and
any of their respective Affiliates with respect to the transactions contemplated
hereby and the subject matter hereof. This Subscription Agreement shall not
confer any rights or remedies upon any person other than the parties hereto, and
their respective successors and assigns; provided, that the parties acknowledge
and agree that the Agent shall be a third-party beneficiary of the
representations and warranties of Subscriber contained in Section 4 of this
Subscription Agreement, and in each case with respect thereto shall be entitled
to the rights and benefits hereunder.

(h) Subject to Section 9(c), and except as otherwise provided herein, this
Subscription Agreement shall be binding upon, and inure to the benefit of the
parties hereto and their heirs, executors, administrators, successors, legal
representatives, and permitted assigns, and the agreements, representations,
warranties, covenants and acknowledgments contained herein shall be deemed to be
made by, and be binding upon, such heirs, executors, administrators, successors,
legal representatives and permitted assigns.

(i) If any provision of this Subscription Agreement, or the application thereof,
becomes or is declared by a court of competent jurisdiction to be illegal, void
or unenforceable, the remainder of this Subscription Agreement will continue in
full force and effect and the application of such provision to other persons or
circumstances will be interpreted so as reasonably to effect the intent of the
parties hereto. The parties further agree to replace such void or unenforceable
provision of this Subscription Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

 

13



--------------------------------------------------------------------------------

(j) This Subscription Agreement and each other document executed in connection
with the transactions contemplated hereby, and the consummation thereof, may be
executed in one or more counterparts, all of which shall be considered one and
the same document and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other party, it being
understood that all parties need not sign the same counterpart. Delivery by
electronic transmission to counsel for the other party of a counterpart executed
by a party shall be deemed to meet the requirements of the previous sentence.

(k) Except as otherwise set forth herein, all fees and expenses incurred in
connection with this Subscription Agreement and the transactions contemplated
herein shall be paid by the party incurring such expenses.

(l) Notices. All notices and other communications among the parties hereto shall
be in writing and shall be deemed to have been duly given (i) when delivered in
person, (ii) when delivered after posting in the United States mail having been
sent registered or certified mail return receipt requested, postage prepaid,
(iii) when delivered by FedEx or other nationally recognized overnight delivery
service or (iv) when e-mailed during normal business hours (and otherwise as of
the immediately following Business Day), addressed as follows:

 

  (1)

if to Subscriber, to such address or addresses set forth on the signature page
hereto;

 

  (2)

if to the Company, to:

Pivotal Investment Corporation II

c/o Graubard Miller

The Chrysler Building

405 Lexington Avenue, 11th Floor

New York, New York 10174

Attention: Jonathan J. Ledecky

E-mail: jledecky@hockeyny.com

with copies to (which copies shall not constitute notice):

Morrison & Foerster LLP

250 West 55th Street

New York, New York 10019

Attention: Mitchell S. Presser / Omar E. Pringle

E-mail: mpresser@mofo.com / opringle@mofo.com

and

Graubard Miller

The Chrysler Building

405 Lexington Avenue, 11th Floor

New York, New York 10174

Attention: David Alan Miller / Jeffrey M. Gallant

E-mail: dmiller@graubard.com / jgallant@graubard.com

(m) This Subscription Agreement shall be governed by and construed in accordance
with the internal law of the State of Delaware regardless of the law that might
otherwise govern under applicable principles of conflicts of law thereof.

(n) Except as otherwise provided herein, any and all remedies herein expressly
conferred upon a party will be deemed cumulative with and not exclusive of any
other remedy conferred hereby, or by law or equity upon such party, and the
exercise by a party of any one remedy will not preclude the exercise of any
other remedy. The parties hereto agree that irreparable damage would occur in
the event that any of the provisions of this Subscription Agreement were not
performed in accordance with their specific terms or were otherwise breached. It

 

14



--------------------------------------------------------------------------------

is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which they
are entitled at law or in equity. Each party agrees that it will not oppose the
granting of specific performance and other equitable relief on the basis that
the other parties have an adequate remedy at law or that an award of specific
performance is not an appropriate remedy for any reason at law or equity. The
parties acknowledge and agree that any party seeking an injunction to prevent
breaches of this Subscription Agreement and to enforce specifically the terms
and provisions of this Subscription Agreement in accordance with this Section
shall not be required to provide any bond or other security in connection with
any such injunction.

(o) Each of the parties hereto irrevocably consents to the exclusive
jurisdiction and venue of the Delaware Chancery Court (or, if the Delaware
Chancery Court shall be unavailable, any other court in the State of Delaware
or, in the case of claims to which the federal courts have exclusive subject
matter jurisdiction, any federal courts of the United States of America sitting
in the State of Delaware) in connection with any matter based upon or arising
out of this Subscription Agreement or the transactions contemplated hereby,
agrees that process may be served upon them in any manner authorized by the laws
of the State of Delaware for such persons and waives and covenants not to assert
or plead any objection which they might otherwise have to such jurisdiction,
venue and manner of service of process. Each party hereto hereby agrees not to
commence any legal proceedings relating to or arising out of this Subscription
Agreement or the transactions contemplated hereby in any jurisdiction or courts
other than as provided herein. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION BASED UPON, ARISING OUT
OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(p) The Company shall, no later than 9:00 a.m., New York City time, on the first
(1st) Business Day immediately following the date of this Subscription
Agreement, issue one or more press releases and file with the Commission a
Current Report on Form 8-K (collectively, the “Disclosure Document”) disclosing
all material terms of the transactions contemplated hereby and by the Other
Subscription Agreements, the Transactions and any other material, nonpublic
information that the Company has provided to Subscriber at any time prior to the
filing of the Disclosure Document. From and after the issuance of the Disclosure
Document, to the Company’s knowledge, Subscriber shall not be in possession of
any material, non-public information received from the Company or any of its
officers, directors or employees. Notwithstanding anything in this Subscription
Agreement to the contrary, each party hereto acknowledges and agrees that
without the prior written consent of the other party hereto it will not publicly
make reference to such other party or any of its Affiliates (i) in connection
with the Transactions or this Subscription Agreement or the Other Subscription
Agreements or (ii) in any press release, filing with the Commission or any
regulatory agency or trading market, promotional materials, media, or similar
circumstances, except, in each case, (a) as required by law or regulation or at
the request of the staff of the Commission or regulatory agency or under the
regulations of the NYSE or (b) as required by the federal securities law,
provided, that the Company shall use its commercially reasonable efforts to
consult with Subscriber in the case of clauses (a) or (b) of this Section.

(q) Except as expressly set forth in this Subscription Agreement, no former,
current or future equity holders, controlling persons, directors, officers,
employees, agents, Affiliates, members, managers, general or limited partners,
representatives or assignees of Subscriber or any former, current or future
equity holder, controlling person, director, officer, employee, agent,
Affiliate, member, manager, general or limited partner, representative or
assignee of any of the foregoing, shall have any obligation to the Company or to
any other person hereunder in connection with the transactions contemplated
hereby.

[Signature pages follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date set forth below.

 

PIVOTAL INVESTMENT CORPORATION II By:  

     

  Name:   Title:

[Signature Page to Subscription Agreement]



--------------------------------------------------------------------------------

SUBSCRIBER: [•]   By:  

                 

Name:   Title:  

(Please print. Please indicate name and capacity of person signing above)
Address:  

 

Facsimile:  

 

Email:  

 

Attention:  

 

EIN:  

 

Aggregate Number of Acquired Shares subscribed for:

Aggregate Subscription Amount: $

Name in which securities are to be registered (if different):

You must pay the Subscription Amount by wire transfer of United States dollars
in immediately available funds to the account specified by the Company in the
Closing Notice.

[Signature Page to Subscription Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

This page should be completed by Subscriber

and constitutes a part of the Subscription Agreement.

A. QUALIFIED INSTITUTIONAL BUYER STATUS

(Please check the applicable subparagraphs):

 

  ☐

We are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act of 1933, as amended (the “Securities Act”)).

B. ACCREDITED INVESTOR STATUS

(Please check the applicable subparagraphs):

 

  ☐

We/I are/am an “accredited investor” (within the meaning of Rule 501(a) under
the Securities Act) or an entity in which all of the equity holders are
accredited investors within the meaning of Rule 501(a) under the Securities Act,
and have marked and initialed the appropriate box or boxes below indicating the
provision(s) under which we/I qualify as an “accredited investor.”

B. AFFILIATE STATUS

(Please check the applicable box)

SUBSCRIBER:

 

  ☐

is:

 

  ☐

is not:

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Company
or acting on behalf of an affiliate of the Company.

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
Company reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person. Subscriber has indicated,
by marking and initialing the appropriate box below, the provision(s) below
which apply to Subscriber and under which Subscriber accordingly qualifies as an
“accredited investor.”

 

☐

Any bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity;

 

☐

Any broker or dealer registered pursuant to Section 15 of the Exchange Act;

 

☐

Any insurance company as defined in Section 2(a)(13) of the Securities Act;



--------------------------------------------------------------------------------

☐

Any investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;

 

☐

Any Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

 

☐

Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 

☐

Any employee benefit plan within the meaning of the ERISA if the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of such act,
which is either a bank, savings and loan association, insurance company, or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000 or, if a self-directed plan, with investment decisions
made solely by persons that are accredited investors;

 

☐

Any private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;

 

☐

Any natural person whose individual net worth, or joint net worth with that
person’s spouse, exceeds $1,000,000, with net worth calculated as set forth by
Rule 501(a)(5)(i) under the Securities Act;

 

☐

Any natural person who has an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;

 

☐

Any organization described in Section 501(c)(3) of the Code, corporation, or
similar business trust, or partnership, not formed for the specific purpose of
acquiring the securities offered, with total assets in excess of $5,000,000; or

 

☐

Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii).

 

☐

We are an entity in which all of the equity owners are accredited investors.



--------------------------------------------------------------------------------

Exhibit A

NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
ACQUIRED SHARES OR ANY INTEREST OR PARTICIPATION THEREIN MAY BE MADE EXCEPT
(A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933 (THE “ACT”) OR (B) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS AND, IN THE CASE OF CLAUSE (B), UNLESS, IF
THE COMPANY REQUESTS, THE COMPANY RECEIVES AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY TO THE EFFECT THAT REGISTRATION
IS NOT REQUIRED UNDER THE ACT.

Any transferee of the Acquired Shares or any interest therein, by its acceptance
thereof, shall be deemed to have made the representations set forth in Section 4
of the Subscription Agreement (other than the representations set forth in
Section 4(f), Section 4(j) and Section 4(p)). The Company shall not be required
to register the transfer of any Acquired Shares to any transferee unless the
Company receives from the proposed transferee a written instrument in form and
substance reasonably satisfactory to the Company in which such transferee makes
the representations and warranties set forth in Section 4 of the Subscription
Agreement (other than the representations set forth in Section 4 Section 4(f),
Section 4(j) and Section 4(p)) and, if the Company so requests, an opinion of
counsel in form and substance reasonably satisfactory to the Company to the
effect that registration under the Securities Act is not required in connection
with such transfer; provided, that no opinion of counsel will be required for a
pledge of the Acquired Shares if the Company receives a representation from the
pledgor and pledgee that the pledge is a bona fide pledge and, in the event that
the pledgee acquires the shares that are the subject of the pledge, the pledgee
agrees to the representations and warranties set forth in Section 4 of the
Subscription Agreement. The foregoing shall not apply to any sale of the
Acquired Shares made in accordance with Rule 144; provided, that the transferor
of the Acquired Shares provides to the Company such representations with respect
to compliance as is reasonably requested by the Company